I dissent.
The majority opinion in holding the lower court's instruction as to qualified privilege bad, proceeds on the theory that since Dixon testified that his interest was in securing the amount of the check, then he could not justifiably have made such a communication to the brother, but only to Duane Hales personally, and that Max Hales stands in the matter, in the same position as would an utter stranger.
Let us analyze the situation to see if this is so.
The communication which reached Max Hales and informed him of Dixon's suspicions in the matter of the check, came from the State Welfare Worker, to whom Dixon had stated that he suspected some member of the Hales family. There is no indication up to this point as to which member of the family was suspected, and Max Hales, when he went to the bank, did so knowing only that some family member was suspected. Furthermore, Max testified that immediately after the conversation with the Welfare Worker he went to the bank to make inquiry. These are not bare isolated occurrences, but are all connected events which must be viewed as a whole. The entire picture then is this: The Welfare Worker went to Dixon as a part of her investigation of the loss of the check; Dixon communicated to her his *Page 198 
suspicion; she requested and was granted authority to communicate the suspicion to Mrs. Hales for the reason as she testified that the boys should clear themselves in the matter. The Welfare Worker, the same day, communicated the suspicion to Mrs. Hales in the presence of Max. Immediately thereafter Max went to the bank. The testimony reveals that he said to Dixon: "Would you mind showing me the check." Dixon also testified that Max asked, "Do you think I did it?"
However, aside from any particular words spoken, it would seem that Dixon could properly conclude here is a member of the family coming in response to a communication from the Welfare Worker, to try to iron out this trouble. This would seem under the circumstances to be a natural and justifiable assumption on his part.
On the other side, I think we may conclude that Max Hales when he appeared at the bank was motivated by two interests — a personal interest, and a family interest. Of the two, it seems likely that the latter was equally pressing with the former, since, as he testified, he was overseas serving with the Armed Forces at the time the check disappeared. This being so it seems doubtful that Max would be too concerned about himself personally since he could so easily clear himself. It hardly fits in with his desire to see the check. If his interest was purely in removing suspicion from himself, then all that would have been necessary would have been to ask Dixon if he was suspected, and inform Dixon that he was not present at the time the check disappeared. It would appear that both parties concluded this was a conversation between the bank representative on the one hand and a family representative on the other hand, for the purpose of getting at the root of the trouble; the one to get the money back, and the other to clear or protect the family name and the family members. It is my thought that under such circumstances the conversation was confidential and privileged. In other words, an interest in the subject matter should not be limited to merely what might be termed a *Page 199 
selfish interest. The word "interest" is broad and may include many kinds and degrees of connection with the subject matter.
Let us now consider the case of Thorn v. Moser, 1 Denio, N Y, 488 cited in the majority opinion. A perusal of the facts in that case reveals the following differences from the present fact situation: First, that the recipient of the communication was related to the plaintiff by marriage only, thus there would exist no special interest in protecting the family name, and the defendant probably would not be justified in concluding that there was any such interest; Second, the communication was repeated to the recipient in the presence of an attorney who was there at his request, after he had specifically cautioned and warned the defendant not to make such a charge against the plaintiff; and Third, the accusation as communicated originally was directed toward a particular person, and thus there was no uncertainty on this point when the recipient came in to discuss the problem.
As stated in the majority opinion the mere fact that the recipient is related to the plaintiff does not make the communication conditionally privileged. Each case must of necessity, turn on its own facts, and qualified privilege must rest upon the particular facts and circumstances from which it arises. At best qualified privilege merely defeats a presumption of malice where the words spoken are, by their nature, slanderous per se.
A fact situation wherein qualified privilege arises is that wherein school authorities make communication to the parent of a child who has been dismissed, stating the reasons therefor. Such a case is Kenney v. Gurley, 1923, 208 Ala. 623, 95 So. 34, 26 A.L.R. 813, in which a young girl was sent home from a boarding school, and a letter sent to her parents indicating that the girl was suffering from a veneral disease and for that reason was unsuitable as a student. The court held the communication privileged stating that the school *Page 200 
authorities owed a duty, social and moral to communicate to the parents the progress of their children and any reasons for their dismissal. A similar rule was laid down in the case of Baskett
v. Crossfield, 1920, 190 Ky. 751, 228 S.W. 673, which involved an inquiry by the father as to why his son had been expelled from the school. In the latter case, there had been a request for information; in the former case the information was volunteered.
More closely in point however, and cases in some respects on all fours with the present case are the following:
In the case of Ebaugh v. Miller, 1929, 127 Kan. 464,274 P. 251, 252, an action for slander was brought based upon communications made to the brother of a girl who was discharged by the school board from a teaching position as a result of information communicated to the school board by the school janitor indicating improper conduct between the plaintiff and the local pastor. The plaintiff's brother heard that there had been some sort of investigation; learning some of the details from plaintiff's mother. He went to the president of the school board for further information. He went to "find out the truth of the rumors he had been hearing." Two others also made inquiries; Johnson, whose wife was a cousin of plaintiff, and one McGiffert who was a trustee of the pastor's church. The trial court instructed that each of the three had an interest in the subject to which their inquiries related and defendant's communications to them were conditionally privileged. In giving the reasons for affirming the trial court the Supreme Court of Kansas indicated wherein lay the privilege in each instance:
"Clarence Ebaugh was plaintiff's brother." "Johnson was a relative of plaintiff by marriage, was in fact interested in the re-employment of plaintiff and was a citizen commendably interested in decent discharge of the school board's official duty in the matter of employing teachers. McGiffert was a trustee of the church of which plaintiff was a member, holding the office of clerk, and whose pastor was involved. The result is defendant's answers to the inquiries of Ebaugh, Johnson, and McGiffert were conditionally privileged." *Page 201 
In the case of Zanley v. Hyde, 1919, 208 Mich, 96,175 N.W. 261, 263, the plaintiff had been staying with the defendant's family at plaintiff's request. After he left, two children's banks and contents were missing, and certain evidence pointed to the plaintiff. Defendant wrote a letter to plaintiff's father after first having written one to plaintiff demanding return of the banks and money. In the letter to the father defendant indicated that the plaintiff took the money, that his desire was to recover the money and he did not desire to make an arrest. This communication was of course unsolicited. The court in holding that the occasion was qualifiedly privileged said the following:
"If the defendant believed that the plaintiff had taken the banks and the money therein contained, on his failure to get a reply from plaintiff a moral duty certainly rested on him to communicate the facts to plaintiff's father. This seems particularly true in view of the relationship existing between the families. It is the occasion, and not the language used, which determines the question."
A case which gets even closer is the case of Western UnionTel. Co. v. Buchanan, Tex. Civ. App. 1923, 248 S.W. 68, 70. In that case one Cline who was plaintiff's superior officer in the company went to her brother whom he had never previously seen, but who was a local banker, and unsolicited told the brother that the plaintiff had misappropriated money belonging to the company. The court said that Cline had an interest in the subject matter under investigation since it was his special duty to investigate plaintiff's management, etc. The court went on to use the following language:
"* * * A brother always has an interest in his sister's welfare, social, financial, or moral, that would materially affect her. That duty he recognized, and to that end promptly called Cline to an account for the supposed insult and indignity. But the alleged libelous and slanderous terms applied to his sister, a female relative, spoken in the exercise of a social duty, showing a good motive by Cline, a person interested, and spoken to a person interested, as the brother of the appellee, with a view to the welfare of the parties concerned and thus communicated to a relative, has been frequently held to be qualifiedly privileged. (Citing authorities.)" *Page 202 
In view of the facts and circumstances of the present case, the court could properly conclude that there existed ample interest by virtue of the family relationship and the appearance of Max Hales in an attitude of inquiry, to justify holding the occasion qualifiedly privileged.